DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 2/15/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 14-16, directed to species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose the system that includes “an extending member having a portion arranged radially inward from the inner bore; and a fastener engaged with the extending member” as recited in claim 1 or the method that includes “arranging an external structure relative to the extending member; engaging the extending member to cause the rotor to rotate relative to the housing and engaging the external structure with a fastening member” as recited in claim 17.
Rogers et al. (US 6,722,831) provides a system for securing overlapping surfaces (Fig. 8), the system comprising: a housing (10a) having a bore (14/20, Fig. 4) extending from a first surface of the housing to a second surface of the housing (Fig. 4); a rotor (40) having an inner bore (50) and being arranged radially inward from the housing bore (Fig. 4); but fails to disclose securing an external structure to overlapping surfaces and an extending member having a portion arranged radially inward from the inner bore; and a fastener member engaged with the extending member.
 Rogers et al. (US 6,722,831) provides a method for securing overlapping surfaces (Fig. 8), the method comprising: inserting a housing (10a) and a rotor (40) into a first hole of a first mat that overlaps a second hole of a second mat (Fig. 8); but fails to disclose inserting an extending member into an inner bore of the rotor; arranging an external structure relative to the extending member; engaging the extending member to cause the rotor to rotate relative to the housing; and engaging the external structure with a fastening member.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        5/4/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726